Citation Nr: 0832593	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-13 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to increased rating for lymphadenitis of the 
right neck area, status post excision, currently evaluated at 
10 percent.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The veteran had active service from December 1976 to December 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri.  An April 2007 rating decision granted 
the veteran a 10 percent evaluation for his service-connected 
disability.  The veteran has not indicated that he is 
satisfied with his disability rating.  Thus, the increased 
rating claim is still before the Board.  AB v. Brown, 6 Vet. 
App.  35 (1993).


FINDING OF FACT

The veteran's scar of the right neck is presently manifested 
by a measurement of 6 centimeters with no associable 
disfigurement of the head, face, or neck and no limitation of 
function.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for a scar of the right neck have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1 - 4.14, 4.118; Diagnostic Codes 7799-7800, 7805 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By his March 2005 claim, the veteran seeks an increased 
rating for his scar of the right neck, which the veteran 
contends has become worse.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
at issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the more recent medical findings regarding the 
current level of impairment related to the veteran's 
disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

By way of background, in a June 1987 rating decision, the 
veteran was granted service connection for the residuals of 
the removal of a right neck mass in 1986 and for a 1987 
excision which was considered to be a recurrence of the mass 
which had been removed previously.  He received a non-
compensable evaluation under Diagnostic Code 7799-7805.  In 
his March 2005 increased rating claim, the veteran stated his 
service connected disability had become worse.  In an April 
2007 rating decision, the veteran was assigned a 10 percent 
evaluation under Diagnostic Codes 7799-7800 for 
lymphadenitis, right neck, status post excision.  

There are no post service treatment records containing 
complaints or treatment associated with the veteran's 
service-connected scar at any VA facility.  In 2002 the 
veteran sought treatment with a private physician for a 
complaint of neck swelling.  A lesion was removed from the 
back of his throat.  A private December 2002 computed 
tomography (CT) scan found no evidence of an abnormal mass or 
abnormal adenopathy in the veteran's neck.

In April 2005 the veteran was afforded a VA examination for 
his service-connected scar.  He reported pain in the area of 
the surgical procedures, tenderness, and occasional swelling.  
The veteran informed the examiner about the private treatment 
in 2002 though he had no information about the exact nature 
of the surgery performed.  Upon physical examination of the 
veteran, the examiner noted the 6.0 centimeter (cm) scar in 
the right anterior neck, middle one third.  The examiner 
found the scar to be very narrow and difficult to see, as 
well as nontender and non adherent.  The scar was 
superficial.  There was no inflammation or keloid formation.  
Further, the skin surrounding the scar was normal and the 
same color as surrounding skin.  The scar did not restrict 
motion and was not disfiguring.  There was no palpable 
lymphadenopathy in the node bearing areas of the neck and 
examination of the throat proved unremarkable.  

Following submission by the veteran of the 2002 private 
treatment records, the veteran was afforded another VA 
examination in March 2007.  At this examination the veteran 
reported he occasionally had intermittent aching sensations 
in the right neck scar area, which could occur weekly and 
last for a few minutes or hours.  The examiner physically 
examined the veteran and noted the scar was well-healed, but 
cosmetically noticeable.  This examiner made the diagnosis of 
scrofula status post treatment with antituberculin therapy 
well healed with no apparent sequelae or complications except 
the lymphoid hyperplasia.  The examiner concluded it was al 
least as likely as not that this diagnosis did not have any 
relationship to the veteran's previous diagnosis of scrofula.

The veteran's service-connected scar is currently rated as 10 
percent disabling under Diagnostic Codes 7799-7800.  
Hyphenated diagnostic codes, such as those employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2007).

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

Under Note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39-sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.).  38 C.F.R. § 
4.118, Code 7800 (2007).

The Board may also consider whether another Diagnostic Code 
may apply to this claim.  Under Diagnostic Code 7805, scars 
(not otherwise specified) are rated based on limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).  However, objective evidence has 
not demonstrated a limitation of function attributable to the 
veteran's scar of the right neck.  

Based upon the evidence of record, the Board finds an 
evaluation in excess of 10 percent for the veteran's service-
connected left neck scar is not warranted.  Both the April 
2005 and the March 2007 VA examiners made no findings of 
visible or palpable tissue loss, or any gross distortion or 
asymmetry of one feature on the face, and neither examiner 
found two or three characteristics of disfigurement, as would 
be necessary for a 30 percent evaluation.  Moreover, the 
veteran's service-connected scar does not have the four or 
five characteristics of disfigurement, as would be necessary 
for a 50 percent evaluation.  The scar is not five or more 
inches (13 or more cm) in length, at least one-quarter inch 
(o.6 cm) wide, scar adherent to underlying tissue, hypo-or 
hyper-pigmented in an area exceeding six square inches, skin 
texture abnormal, missing underlying soft tissue in an area 
exceeding six square inches, or skin indurated and inflexible 
in an area exceeding six square inches.  Moreover, no 
limitation of function as a result of the service-connected 
scar has been demonstrated by objective evidence.  Thus, the 
Board finds that a rating in excess of 10 percent under 
Diagnostic Code 7800 is not warranted for the veteran's 
service-connected right neck scar.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). However, in this 
case, where the diagnostic code under which the veteran is 
rated, in this case Diagnostic Code 7800, or even Diagnostic 
Code 7805, is not predicated on loss of range of motion, §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability is much worse; however, 
the objective clinical findings do not support his 
assertions.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating in excess of 10 percent for his 
scar of the right neck, the benefit-of-the-doubt doctrine is 
not for application, and a rating in excess of 10 percent 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55.


Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Complete notice was sent in April 2005 and March 2006 and the 
claim was readjudicated in an April 2007 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
See also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an April 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition "has gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The June 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disability under the applicable diagnostic code.  The April 
2007 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization, 
specifically the Missouri Veterans Commission, and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran 2 physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

An increased rating in excess of 10 percent for lymphadenitis 
of the right neck area, status post excision is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


